Per curiam.
This is an appeal from the dismissal of a petition for mandamus against the State Revenue Commissioner and the taxing authorities of Douglas County. This is the *350third appearance in this court of litigation involving the same parties. See Chilivis v. Kell, 236 Ga. 226 (223 SE2d 117) (1976) and Smith v. Day, 237 Ga. 48 (226 SE2d 588) (1976).
Submitted January 3, 1977 —
Decided February 9, 1977.
Dunaway & Perry, Marson G. Dunaway, Jr., for appellants.
Tinsley & Tinsley, Barbara Tinsley, William C. Tinsley, II, Arthur K. Bolton, Attorney General, R. Douglas Lackey, Assistant Attorney General, for appellees.
This case is controlled by Casey v. Landrum, 238 Ga. 284.

Judgment affirmed.


All the Justices concur.